UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-6632


JOHNNIE LEE JUSTICE,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, etc.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00247-LMB-TCB)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Lee Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johnnie Lee Justice appeals the district court’s order determining that his 28

U.S.C. § 2254 (2012) petition was an unauthorized, successive petition and dismissing

the petition without prejudice for lack of jurisdiction. We have reviewed the record and

find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court. Justice v. Clarke, No. 1:19-cv-00247-

LMB-TCB (E.D. Va. Apr. 2, 2019).            We deny as unnecessary a certificate of

appealability. See Harbison v. Bell, 556 U.S. 180, 183 (2009). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2